Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election without traverse of Figs. 28-36, 39, Fig.17, and Fig.19 in the reply filed on 11/10/2021 is acknowledged.  Applicant argued Fig.28 and Figs. 29-36, 39 should be consolidated into one species, Fig.17 should be added as an additional species. Thus, the election is treated with traverse. Further, Applicant did not distinctly and specifically point out the reasons for the various species of figs. 38-44 in the restriction requirement.
In view of Applicant’s argument and upon further reviewing the disclosure, the amended species are as follows: 
Trap Apparatus 
Species A1: Figs. 1-2   
Species A2: Fig. 5      
Species A3: Fig. 6     
Species A4: Fig. 7      
Species A5: Fig. 8  
Species A6: Fig. 9
Species A7: Fig. 10
Species A8: Fig. 11
Species A9: Figs. 20-21
Species A10: Figs. 22-23
Species A11: Fig. 24 
Species A12: Fig. 25
Species A13: Fig. 26 
Species A14: Fig. 27
Species A15: Fig. 28-36, 39
Species A16: Figs. 41A-B
Species A17: Fig. 42
Species A18: Fig. 43
Light Source
Species B1: Fig. 12
Species B2: Fig. 13
Species B3: Fig. 14
Species B4: Fig. 15
Species B5: Fig. 16
Species B6: Fig. 17
Adhesive Sheet 
Species C1: Fig. 1
Species C2: Fig. 3
Species C3: Fig. 4
Species C4: Fig. 18
Species C5: Fig. 19
Species C6: Fig. 37
Claims 26-27, 29,  and 31-32 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, particularly figs. 42-43, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1100 and 1200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 10, 14, 15-16, 18-20, 22-29, 31-32, 49-50 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 calls for an adhesive sheet support of figs. 25-26, which is not disclosed in the elected embodiment. Thus, for the purpose of prior art rejections, the claim is interpreted as best understood. 
Claims 10, 14, 15-16, 18-20, 22-29, 31-32, 49-50 are rejected as being dependent upon a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 10, 14, 15-16, 18-20, 22-29, 31-32, 49-50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, it is unclear whether “at least two guide members” in line 9 and “one guide member” in line 11 refers to additional members or being part of “one or more guide members”. Thus, for the purpose of prior art rejections, the claim is interpreted as best understood.
Claim 10 recites the limitation "the light source" and “the intensity of light” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the plural plates" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear whether “a plate” in line 3 and “one guide member” in line 4 refer to the previously mentioned plates and guide members. 
For claim 49, it is unclear whether all the limitations of the claim refers to the previously presented elements in claim 1 or different elements. Additionally, claim 49 is rejected for the same reason as explained in claim 1. 
For claim 50, it is unclear whether “a stopper unit” is a different unit from the previously mentioned “stopper unit” 
Claims 14, 15, 18-20, 22-29, 31-32 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 14, 16, 22-24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe (KR-20160098791- provided in IDS) in view of Rotharmel et al. (5934019).
For claim 1, Choe discloses An adhesive-type insect trap (at least fig.5) comprising: a main body (100) having an adhesive sheet insertion hole (fig.5 for insertion hole formed at the edge); a light source mount (fig.5 for mount for light 200) disposed on the main body; and a cover (500) detachably attached to the main body and having a through-hole formed in at least a portion thereof (fig.5 for at least hole at 510), an adhesive sheet (300) comprising a flypaper piece (at least fig.5 for piece where 300 points to) and a sheet (at least fig.5 for sheet of 310), wherein the main body comprises a guide unit (110) guiding the adhesive sheet and an adhesive sheet support (at least fig. 5 for surface of 100 in contact with the adhesive sheet) that supports the adhesive sheet; wherein the guide unit comprises one or more guide members (fig.5 for left and right members), at least two guide members being disposed on opposite surfaces of the main body with reference to the adhesive sheet, respectively (at least fig.5); wherein the main body further comprises a stopper unit (140) stopping movement of the adhesive sheet guided into the main body.

Rotharmel teaches a guide member comprising at least two plates having different heights from a main body bottom (at least fig.4 for plates of 60A-E relative to a bottom depending on an orientation of the guide member). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the guide member of Choe with at least two plates having different heights from a main body bottom as taught by Rotharmel in order to allow more efficient gripping to retain the adhesive sheet in desire position. 
For claim 14, Choe as modified by Rotharmel discloses among the at least two plates of the guide member, a plate near the adhesive sheet insertion hole has the greatest height (Rotharmel at least fig.3 for plate 60E and Choe fig.5 for the position of the guide plate). 
For claim 16, Choe as modified by Rotharmel discloses wherein the guide member comprises a slanted portion disposed between the plural plates, the slanted portion (Rotharmel , #60D) having a larger inclination than an angle defined between a plate (Rotharmel 60C at relatively horizontal position or slightly slanted) having the lowest height in one guide member and the main body bottom.
For claim 22, Choe as modified by Rotharmel discloses wherein the cover comprises at least one cover protrusion (Choe, fig.5 for side protrusion of/near 520) protruding in a direction in which the adhesive sheet is disposed.
For claim 23, Choe as modified by Rotharmel discloses wherein the cover protrusion comprises a section having an area gradually decreasing in a direction from 
For claim 24, Choe as modified by Rotharmel discloses wherein a region of the cover protrusion having the smallest cross-sectional area is disposed at a distal end of the cover protrusion closer to the main body bottom than the cover (Choe, fig.5 for tip end of 520 is closer to 400).  
For claim 28, Choe as modified by Rotharmel discloses wherein the guide member comprises an end wall (Rotharmel #60A and/or #60B) disposed in a width direction of the plate to stop movement of the adhesive sheet and extending from the main body bottom.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe as modified by Rotharmel as applied to claims 1, 14, 16, 22-24, 28 above, and further in view of Lau (2006/0053683).
For claim 10, Choe as modified by Rotharmel is silent about a sensor detecting: at least one of the kind of insect trapped on the adhesive sheet, an area of the adhesive sheet trapping insects, brightness of the adhesive sheet, an ambient temperature of the light source, the intensity of light emitted from the light source, ambient illuminance of the insect trap, insertion of the adhesive sheet into the insect trap, and attachment of the cover to the insect trap.
Lau teaches an insect trap comprising a sensor detecting: ambient illuminance of the insect trap. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of Choe as modified by Rotharmel with a . 
Claim 18-20 and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe as modified by Rotharmel as applied to claims 1, 14, 16, 22-24, 28 above, and further in view of Lu (CN203897-provided in IDS). 
For claim 18, Choe as modified by Rotharmel discloses wherein the stopper unit comprises a tongue portion (Choe, fig.5 for 140) being slanted in a direction in which the adhesive sheet insertion hole is disposed (Choe, fig.5). 
Choe as modified by Rotharmel is silent about wherein the stopper unit comprises a stopper plate.
Lu teaches a stopper unit comprises a stopper plate (fig.6 for curve plate of 72 connected to a top tongue portion). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stopper of Choe as modified by Rotharmel with stopper unit comprises a stopper plate as taught by Lu in order to allow adhesive sheets of various thickness to fit through. 
For claim 19, Choe as modified by Rotharmel and Lu discloses wherein the tongue portion comprises a curve shape in the direction in which the adhesive sheet insertion hole is disposed (Lu, at least fig.6).  
Choe as modified by Rotharmel and Lu is silent about wherein the tongue portion comprises a convexly round shape. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the curve of Choe as modified by Rotharmel with a convexly round shape depending on a size and/or shape of the adhesive sheet in order to allow fitting of the sheet in the stopper unit. 

For claim 49, Choe as modified by Rotharmel and Lu discloses wherein the main body comprises a guide unit guiding the adhesive sheet and an adhesive sheet support that supports the adhesive sheet; wherein the guide unit comprises one or more guide members, at least two guide members being disposed on opposite surfaces of the main body with reference to the adhesive sheet, respectively, and a guide member including at least two plates having different heights from a main body bottom (Choe, see claim 1 for explanation).  
For claim 50, Choe as modified by Rotharmel and Lu discloses wherein the main body further -8-Application No. 16/477,131 comprises a stopper unit stopping movement of the adhesive sheet guided into the main body (Choe, fig.5, #140). 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe as modified by Rotharmel as applied to claims 1, 14, 16, 22-24, 28 above, and further in view of Gilbert (2014/0259878).
For claim 25, Choe as modified by Rotharmel is silent about wherein the cover comprises a through-hole blocking film blocking at least a portion of the through-hole, the through-hole blocking film comprising a region concavely depressed towards an interior of the cover, and the cover protrusion is disposed in the region of the through-hole blocking film concavely depressed towards the interior of the cover.
. 
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe in view of Brown et al. (2007/0124987).
For claim 1, Choe discloses An adhesive-type insect trap (at least fig.5) comprising: a main body (100) having an adhesive sheet insertion hole (fig.5 for insertion hole formed at the edge); a light source mount (fig.5 for mount for light 200) disposed on the main body; and a cover (500) detachably attached to the main body and having a through-hole formed in at least a portion thereof (fig.5 for at least hole at 510), an adhesive sheet (300) comprising a flypaper piece (at least fig.5 for piece where 300 points to) and a sheet (at least fig.5 for sheet of 310).

Brown teaches a trap comprising a sensor for detecting the intensity of light emitted from a light source (at least para 0024). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of Choe with a sensor for detecting the intensity of light emitted from a light source as taught by Brown in order to control of the intensity of the light at a desired level for optimal operation of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20050274058, 2003/0079398, 20030089024 each discloses a trap having a removable adhesive sheet. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854. The examiner can normally be reached Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THANH PHAM/           Primary Examiner, Art Unit 3643